FILED IN                                                                         PD-1076-14
COURT OF CRIMINAL APPEALS                                               COURT OF CRIMINAL APPEALS
                                                                                        AUSTIN, TEXAS
        April 1,2015                                                   Transmitted 4/1/2015 2:54:20 PM
                                                                         Accepted 4/1/2015 3:01:26 PM
   ABELACOSTA, CLERK                                                                     ABEL ACOSTA
                                                                                                CLERK


     RICARDO BELTRAN                                     IN THE TEXAS


                                                         COURT OF


    THE STATE OF TEXAS                                   CRIMINAL APPEALS



                        APPELLANT'S MOTION FOR LEAVE
                         OF COURT TO FILE REPLY BRIEF


    TO THE HONORABLE JUDGES OF SAID COURT:


           NOW COMES, the Appellant, Ricardo Beltran, and submits this

    motion for leave of court to file reply brief and would show the

    following:

                                            I.


           Appellant filed a reply brief in the above-listed matter in this

    Court on March 31, 2015. Counsel neglected to file a motion for leave

    along with it.

                                            II.


           Appellant believes that his reply brief is exceptionally important

    in light of the State's long and puzzling brief. Appellant's reply brief

    both    clarifies   the   State's brief for   this   Court   and   addresses      the
unexpected arguments therein.

      Accordingly, Appellant prays that this motion for leave of court to

file reply brief be granted.

                                 Respectfully submitted,


                                       /s/ Robert N. Udashen
                                 Robert N. Udashen, P.C.
                                 Bar Card No. 01274700
                                 rnu@sualaw.com



                                       /s/ Brett Ordiway
                                 Brett Ordiway
                                 Bar Card No. 24079086
                                 bordiway@sualaw.com

                                 Sorrels, Udashen & Anton
                                 2311 Cedar Springs Road
                                 Suite 250
                                 Dallas, Texas 75201
                                 (214)-468-8100 (office)
                                 (214)-468-8104 (fax)

                                 Attorneys for Appellant
                        Certificate of Service


      I, the undersigned, hereby certify that a true and correct copy of
the foregoing Appellant's Motion for Leave of Court to File Reply Brief
was electronically served to the Dallas County District Attorney's Office
and the State Prosecuting Attorney on April 1, 2015.


                                       /s/ Robert N. Udashen
                                 Robert N. Udashen, P.C.